



Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT, dated as of February 3, 2017, between VICTORY
ENERGY CORPORATION, a Nevada corporation (the “Company”) and VISIONARY PRIVATE
EQUITY GROUP I, LP (the “Investor”). Capitalized terms used, but not otherwise
defined, in this Agreement have the meanings ascribed to such terms in the
Securities Purchase Agreement, dated on or about the date hereof (the
“Securities Purchase Agreement”), between the parties hereto.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto agree as follows:


1. Piggyback Registration.


(a) The Company shall give the Investor at least 10 days’ prior written notice
of each filing by the Company of a registration statement (other than a
registration statement on Form S-4 or Form S-8 or on any successor forms
thereto) with the Securities Exchange Commission (the “Commission”) pursuant to
which the Company is registering shares of its Common Stock for sale by itself
or others for cash proceeds. If requested by the Investor in writing within 20
days after receipt of any such notice, the Company shall, at the Company’s sole
expense (other than the underwriting discounts, if any, payable in respect of
the Shares sold by the Investor), register all or, at the Investor’s option, any
portion of the shares of common stock then held by the Investor, including all
shares of common stock issuable to the Investor upon the exercise, conversion or
exchange of other securities now held by the Investor (the “Shares”),
concurrently with the registration of such other securities, all to the extent
requisite to permit the public offering and sale of the Shares through the
securities exchange, if any, on which the Common Stock is being sold or on the
over-the-counter market, and will use its commercially reasonable efforts
through its officers, directors, auditors, and counsel to cause such
registration statement to become effective as promptly as practicable. If the
managing underwriter of any such offering shall determine and advise the Company
that, in its opinion, the distribution of all or a portion of the Shares
requested to be included in the registration concurrently with the securities
being registered by the Company would adversely affect the distribution of such
securities by the Company, then the Company will include in such registration
first, the securities that the Company proposes to sell itself and second, the
Shares requested to be included in such registration, to the extent permitted by
the managing underwriter.


(b) In the event of a registration pursuant to the provisions of this Agreement,
the Company shall use its reasonable commercial efforts to cause the Shares so
registered to be registered or qualified for sale under the securities or blue
sky laws of such jurisdictions as the Investor may reasonably request; provided,
however, that the Company shall not be required to qualify to do business in any
state by reason of this Section 1(b) in which it is not otherwise required to
qualify to do business.





--------------------------------------------------------------------------------







(c) The Company shall keep effective any registration or qualification
contemplated by this Section 1 and shall from time to time amend or supplement
each applicable registration statement, preliminary prospectus, final
prospectus, application, document and communication until such time as all of
the Shares may be sold without volume restrictions pursuant to Rule 144, in each
case as determined by the counsel to the Company pursuant to a written opinion
letter to such effect, addressed and acceptable to the Company's transfer agent.


(d) In the event of a registration pursuant to the provisions of this Agreement,
the Company shall furnish to the Investor such reasonable number of copies of
the registration statement and of each amendment and supplement thereto (in each
case, including all exhibits), of each prospectus contained in such registration
statement and each supplement or amendment thereto (including each preliminary
prospectus), all of which shall conform to the requirements of the Securities
Act and the rules and regulations thereunder, and such other documents, as the
Investor may reasonably request to facilitate the disposition of the Shares
included in such registration.


     (e) The Company shall notify the Investor promptly when such registration
statement has become effective or a supplement to any prospectus forming a part
of such registration statement has been filed.


(f) The Company shall advise the Investor promptly after it shall receive notice
or obtain knowledge of the issuance of any stop order by the Commission
suspending the effectiveness of such registration statement, or the initiation
or threatening of any proceeding for that purpose and promptly use its
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal if such stop order should be issued.


(g) The Company shall promptly notify the Investor at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, would include an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the reasonable request of the Investor
prepare and furnish to it such number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Shares or securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made. The
Investor shall suspend all sales of the Shares upon receipt of such notice from
the Company and shall not re-commence sales until it receives copies of any
necessary amendment or supplement to such prospectus, which shall be delivered
to the Investor within 30 days of the date of such notice from the Company.




-2-

--------------------------------------------------------------------------------





(h) If requested by the underwriter for any underwritten offering of Shares, the
Company and the Investor will enter into an underwriting agreement with such
underwriter for such offering, which shall be reasonably satisfactory in
substance and form to the Company, the Company’s counsel and the Investor’s
counsel, and the underwriter, and such agreement shall contain such
representations and warranties by the Company and the Investor and such other
terms and provisions as are customarily contained in an underwriting agreement
with respect to secondary distributions solely by selling stockholders,
including, without limitation, indemnities substantially to the effect and to
the extent provided in Section 2 of this Agreement.


(i) The Company agrees that until all the Shares have been sold under a
registration statement or pursuant to Rule 144 promulgated under the Securities
Act or other available exemption from Securities Act registration requirements,
it shall use its reasonable commercial efforts to keep current in filing all
reports, statements and other materials required to be filed with the Commission
to permit the Investor to sell the Shares under Rule 144.


(j) The Investor agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex A (a “Selling Securityholder
Questionnaire”). The Company shall not be required to include the Investor’s
Shares in a registration statement if the Investor fails to furnish to the
Company a fully completed Selling Securityholder Questionnaire at least two
Trading Days prior to the filing date of such registration statement.




2. Indemnification.


(a) Subject to the conditions set forth below, the Company agrees to indemnify
and hold harmless the Investor, its employees, agents, and counsel, and each
person, if any, who controls any such person within the meaning of Section 15 of
the Securities Act or Section 20(a) of the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”) from and against any and all loss, liability,
charge, claim, damage, and expense whatsoever (which shall include, for all
purposes of this Section 2, but not be limited to, attorneys’ fees and any and
all reasonable expenses whatsoever incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation) as and when incurred, arising out of, based upon, or in connection
with (i) any untrue statement or alleged untrue statement of a material fact
contained (A) in any registration statement, preliminary prospectus, or final
prospectus (as from time to time amended and supplemented) or any amendment or
supplement thereto, relating to the sale of any of the Shares or (B) in any
application or other document or communication (in this Section 2 collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to register or qualify any of the Shares under the
securities or blue sky laws thereof or filed with the Commission or any
securities exchange; or any omission or alleged omission to state a material
fact required to


-3-

--------------------------------------------------------------------------------





be stated therein or necessary to make the statements made therein not
misleading, unless (x) such statement or omission was made in reliance upon and
in conformity with written information furnished to the Company with respect to
the Investor by or on behalf of the Investor expressly for inclusion in any
registration statement, preliminary prospectus, or final prospectus, or any
amendment or supplement thereto, or in any application, as the case may be, or
(y) such loss, liability, charge, claim, damage or expense arises out of the
Investor’s failure to comply with the terms and provisions of this Agreement, or
(ii) any breach of any representation, warranty, covenant, or agreement of the
Company contained in this Agreement. The foregoing agreement to indemnify shall
be in addition to any liability the Company may otherwise have, including
liabilities arising under this Agreement.


     If any action is brought against the Investor or any of his employees,
agents, or counsel, or any controlling persons of such person (an “indemnified
party”) in respect of which indemnity may be sought against the Company pursuant
to the foregoing paragraph, such indemnified party or parties shall promptly
notify the Company in writing of the institution of such action (but the failure
so to notify shall not relieve the Company from any liability other than
pursuant to this Section 2(a)) and the Company shall promptly assume the defense
of such action, including the employment of counsel provided that the
indemnified party shall have the right to employ its or their own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
such indemnified party or parties unless the employment of such counsel shall
have been authorized in writing by the Company in connection with the defense of
such action or the Company shall not have promptly employed counsel reasonably
satisfactory to such indemnified party or parties to have charge of the defense
of such action or such indemnified party or parties shall have reasonably
concluded that there may be one or more legal defenses available to it or them
or to other indemnified parties which are different from or additional to those
available to the Company, in any of which events such fees and expenses shall be
borne by the Company and the Company shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties. Anything
in this Section 2 to the contrary not withstanding, the Company shall not be
liable for any settlement of any such claim or action effected without its
written consent, which shall not be unreasonably withheld. The Company shall
not, without the prior written consent of each indemnified party that is not
released as described in this sentence, settle or compromise any action, or
permit a default or consent to the entry of judgment in or otherwise seek to
terminate any pending or threatened action, in respect of which indemnity may be
sought hereunder (whether or not any indemnified party is a party thereto)
unless such settlement, compromise, consent, or termination includes an
unconditional release of each indemnified party from all liability in respect of
such action. The Company agrees promptly to notify the Investor of the
commencement of any litigation or proceedings against the Company or any of its
officers or directors in connection with the sale of any Shares or any
preliminary prospectus, prospectus, registration statement, or amendment or
supplement thereto, or any application relating to any sale of any Shares.


(b) The Investor agrees to indemnify and hold harmless the Company, each
director of the Company, each officer of the Company who shall have signed any
registration statement covering Shares held by the Investor, each other person,
if any, who controls the


-4-

--------------------------------------------------------------------------------





Company within the meaning of Section 15 of the Securities Act or Section 20(a)
of the Exchange Act, and its or their respective counsel, to the same extent as
the foregoing indemnity from the Company to the Investor in Section 2(a) but
only with respect to statements or omissions, if any, made in any registration
statement, preliminary prospectus, or final prospectus (as from time to time
amended and supplemented) or any amendment or supplement thereto, or in any
application, in reliance upon and in conformity with written information
furnished to the Company with respect to the Investor by or on behalf of the
Investor, expressly for inclusion in any such registration statement,
preliminary prospectus, or final prospectus, or any amendment or supplement
thereto, or in any application, as the case may be. If any action shall be
brought against the Company or any other person so indemnified based on any such
registration statement, preliminary prospectus, or final prospectus, or any
amendment or supplement thereto, or in any application, and in respect of which
indemnity may be sought against the Investor pursuant to this Section 2(b), the
Investor shall have the rights and duties given to the Company, and the Company
and each other person so indemnified shall have the rights and duties given to
the indemnified parties, by the provisions of Section 2(a).
 
(c) To provide for just and equitable contribution, if (i) an indemnified party
makes a claim for indemnification pursuant to Section 2(a) or 2(b) (subject to
the limitations thereof) but it is found in a final judicial determination, not
subject to further appeal, that such indemnification may not be enforced in such
case, even though this Agreement expressly provides for indemnification in such
case, or (ii) any indemnified or indemnifying party seeks contribution under the
Securities Act, the Exchange Act or other wise, then the Company (including for
this purpose any contribution made by or on behalf of any director of the
Company, any officer of the Company who signed any such registration statement,
any controlling person of the Company, and its or their respective counsel) as
one entity, and the Investor (including for this purpose any contribution by or
on behalf of an indemnified party) as a second entity, shall contribute to the
losses, liabilities, claims, damages, and expenses whatsoever to which any of
them may be subject, on the basis of relevant equitable considerations such as
the relative fault of the Company and the Investor in connection with the facts
which resulted in such losses, liabilities, claims, damages, and expenses. The
relative fault, in the case of an untrue statement, alleged untrue statement,
omission, or alleged omission shall be determined by, among other things,
whether such statement, alleged statement, omission or alleged omission relates
to information supplied by the Company or by the Investor, and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement, alleged statement, omission, or alleged omission. The
Company and the Investor agree that it would be unjust and inequitable if the
respective obligations of the Company and the Investor for contribution were
determined by pro rata or per capita allocation of the aggregate losses,
liabilities, claims, damages, and expenses (even if the Investor and the other
indemnified parties were treated as one entity for such purpose) or by any other
method of allocation that does not reflect the equitable considerations referred
to in this Section 2(c). No person guilty of a fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 2(c) each person, if any, who
controls the


-5-

--------------------------------------------------------------------------------





Investor within the meaning of Section 15 of the Securities Act or Section 20(a)
of the Exchange Act and each employee, agent, and counsel of the Investor or
control person shall have the same rights to contribution as the Investor and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act, each officer of the
Company who shall have signed any such registration statement, each director of
the Company, and its or their respective counsel shall have the same rights to
contribution as the Company, subject to each case to the provisions of this
Section 2(c). Anything in this Section 2(c) to the contrary notwithstanding, no
party shall be liable for contribution with respect to the settlement of any
claim or action effected without its written consent. This Section 2(c) is
intended to supersede any right to contribution under the Securities Act, the
Exchange Act or otherwise.


3. Miscellaneous.


(a) Remedies. In the event of a breach by the Company of its obligations under
this Agreement, the Investor, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.


(b) Agreements and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented,
unless such amendment, modification or supplement is in writing and signed by
the Company and the Investor.


(c) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered if delivered in accordance with Section
6.3 of the Securities Purchase Agreement.


(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.


(e) Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.


(f) Headings. The headings in this Agreement are for convenience of references
only and shall not limit or otherwise affect the meaning hereof.


(g) Governing Law, Consent to Jurisdiction, etc. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Texas, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal


-6-

--------------------------------------------------------------------------------





proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Texas. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Austin, Texas for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(h) Severability. In the event that any one or more of the provisions contained
herein, or the application hereof in any circumstance is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provisions in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.


(i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of this agreement and understanding of the parties hereto in respect
of the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
concerning the registration rights granted by the Company pursuant to this
Agreement.


[Signature page follows]


-7-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


COMPANY:


VICTORY ENERGY CORPORATION




By: /s/ Kenneth Hill
Name: Kenneth Hill
Title: Chief Executive Officer




INVESTOR:


VISIONARY PRIVATE EQUITY GROUP I, LP
BY:
VISIONARY PE GP I, LLC,

its general partner




By: /s/ Ron Zamber
Name: Ron Zamber
Title: Senior Managing Director


-8-

--------------------------------------------------------------------------------





Annex A
VICTORY ENERGY CORPORATION
Selling Securityholder Questionnaire
The undersigned beneficial owner of common stock (the “Common Stock”) of Victory
Energy Corporation, a Nevada corporation (the “Company”), understands that the
Company intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement to register shares of its common stock
par value $0.001 per share (the “Common Stock”), including the Shares, for sale
by itself or others for cash proceeds and, in accordance with the terms of the
Registration Rights Agreement, among the Company and the Investor named therein
(the “Registration Rights Agreement”). A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.
Name.

(a)    Full Legal Name of Selling Securityholder
 



(b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Shares Listed in Item 3 below are held:
 



(c)    Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
 



2.    Address for Notices to Selling Securityholder:


-9-

--------------------------------------------------------------------------------





 
 
 
Telephone:
 
Fax:
 
Contact Person:
 



3.
Beneficial Ownership of Shares:

Type and Principal Amount of Shares beneficially owned:
 
 
 



4.
Broker-Dealer Status:

(a)    Are you a broker-dealer?
Yes     No
Note:    If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
(b)    Are you an affiliate of a broker-dealer?
Yes     No
(c)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Shares in the ordinary course of business, and at the time of the
purchase of the Shares to be resold, you had no agreements or understandings,
directly or indirectly, with any person to distribute the Shares?
Yes     No
Note:    If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.



-10-

--------------------------------------------------------------------------------





Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Shares
listed above in Item 3.
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 
 
 





-11-

--------------------------------------------------------------------------------





6.
Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:
 
 
 
 
 
 



7.    The Company has advised each Selling Securityholder that it is the view of
the Commission that it may not use shares registered on the Registration
Statement to cover short sales of Common Stock made prior to the date on which
the Registration Statement is declared effective by the Commission, in
accordance with 1997 Securities and Exchange Commission Manual of Publicly
Available Telephone Interpretations Section A.65. If a Selling Securityholder
uses the prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling
Securityholders will be responsible to comply with the applicable provisions of
the Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Securityholders in connection with resales of their respective shares
under the Registration Statement.
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus. Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus. The undersigned


-12-

--------------------------------------------------------------------------------





hereby elects to include the Shares owned by it and listed above in Item 3
(unless otherwise specified in Item 3) in the Registration Statement.


-13-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Dated:         Beneficial Owner:     




By:        
Name:
Title:    


PLEASE EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:


BEVILACQUA PLLC
1629 K Street, NW, Suite 300
Washington, DC 20006
Attention: Andrea Schroepfer
Email: andrea@bevilacquapllc.com








-14-